Citation Nr: 0802903	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  95-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 2004, the Board denied service connection for a 
psychiatric disorder, for a gastrointestinal disorder; and 
for a heart disorder.  The Board also denied reopening a 
claim for service connection for an eye disorder.  Finally, 
the July 2004 Board decision granted service connection for 
residuals of pneumonia, and remanded the veteran's claim for 
entitlement to a total rating for compensation based upon 
individual unemployability.

By means of Informal Hearing Presentations submitted in March 
2004 and in July 2007, the veteran's representative has 
asserted that the veteran should be granted VA pension 
benefits.  This claim is referred to the RO for appropriate 
action.

The Board notes that the veteran provided testimony before a 
Veterans Law Judge in October 1997 and that the Veterans Law 
Judge that presided over that hearing is no longer employed 
at the Board.  However, the veteran also provided testimony 
at a hearing before the undersigned Veterans Law Judge in 
December 1996.  The undersigned who presided over the 
December 1996 hearing has made a determination on the 
veteran's claim in this decision, as required by 38 C.F.R. 
§ 20.707 (2007).


FINDING OF FACT

The veteran's service-connected disability does not preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.



CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

History

The veteran asserts that he is entitled to a total rating 
based on individual unemployability due to his service-
connected residuals of pneumonia disability.  In a May 2005 
letter, the veteran claimed that he had suffered from 
recurrent bouts of pneumonia since leaving the Navy in 1970.  
He asserted that the bouts had become more frequent and 
severe (almost yearly) since his initial episode of pneumonia 
in service.  The veteran noted that he has been found to be 
permanently unemployable by the Social Security 
Administration (SSA).  The veteran finally stated that he had 
not worked since 1993 and that it was difficult to impossible 
to work with his medical conditions.

The veteran was hospitalized at a private facility for 
psychiatric treatment in May 1993.  The veteran reported that 
he was a college graduate and that he had retired from the 
Navy and that he had been employed as a private detective and 
security officer in the past.

In January 1994, the veteran was found to be unemployable by 
SSA due to psychiatric disability.

At a September 1994 hearing before a hearing officer the 
veteran reported that he had worked in the past as a police 
officer and as a substitute teacher.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 1996.  The veteran asserted 
that he was totally disabled due to his pneumonia and 
psychiatric disorders.  He noted that he had been found to be 
100 percent disabled by SSA and he thought that VA should 
also rate him as 100 percent disabled.

At an October 1997 hearing before another Veterans Law Judge, 
the veteran reported that he was on 100 percent disability by 
SSA.  The veteran testified that he went to college and that 
he had worked for many years as a police man.  He also 
reported employment in painting, private security and with 
the Reserves.

A December 2001 private medical record includes a diagnosis 
of left lower lobe pneumonia.  At that time the veteran 
reported 22 episodes of pneumonia in the past.  Other private 
medical records dated from May 1996 to December 2001 indicate 
that on several occasions pneumonia was considered, but a 
diagnosis of such was not made.

On VA examination in September 2006 the veteran reported that 
he had had more than 25 cases of pneumonia since his 
discharge from service.  He stated that his last episode of 
pneumonia was in 2003.  The VA examiner noted that an August 
1993 VA examination report indicated that the veteran had not 
had any pulmonary complaints since service.  On review of the 
medical evidence the examiner noted that the contemporary 
medical records indicated that the veteran fully recovered 
from his bout of pneumonia in 1970, and he could find no 
evidence that the veteran had experienced pneumonia ever 
again since then.  The examiner indicated that the veteran 
did not have chronic pneumonia and stated that the veteran's 
pulmonary function tests were normal.  The examiner further 
stated that there was no evidence that the veteran's 
complaints of dyspnea were related to his lungs, and that 
there was no evidence that the veteran was disabled from a 
pulmonary standpoint.

The veteran's residuals of pneumonia are his only service-
connected disability.  

Analysis

If a veteran has only one service-connected disability, a 
total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due his service-
connected disability provided that the disability is rated at 
60 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
this case the veteran only has a 10 percent rating in effect 
for his service-connected residuals of pneumonia disability.  
As such, the criteria for a total rating under the provisions 
of 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the rating enunciated in 38 C.F.R. § 
4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disability.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's service-connected disability, 
when considered in association with his educational 
attainment and occupational background, does not render him 
unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that in 
September 2006 a VA physician opined that the veteran was not 
disabled from a pulmonary standpoint.  The Board further 
notes that while the veteran was found to be unemployable by 
the Social Security Administration, the SSA did not note 
residuals of pneumonia to be among the veteran's disabilities 
that interfered with his employability.  Consequently, the 
Board finds the record does not demonstrate that the 
veteran's service-connected disability alone is of such 
severity as to solely preclude his participation in all forms 
of substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.



Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In this case the RO denied the veteran's claim in June 1994, 
before the current section 5103(a) notice requirements became 
effective.  The unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed - before the 
section 5103(a) notice requirements were enacted in November 
2000.  The Court acknowledged in Pelegrini at 120 that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.   

The record reflects that the veteran was provided the 
required notice in a July 2004 letter.  The letter 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In March 2006, the 
veteran was provided notice of the type of evidence necessary 
to establish a disability rating and an effective date, in 
compliance with Dingess.  The Board finds that any timing 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
participated effectively in the processing of his claim by 
way of submitting relevant medical evidence and providing 
testimony at three hearings, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in January 2007, after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, VA medical 
records, private medical records and SSA records.  The RO has 
also provided the veteran with a VA medical examination.  The 
veteran has submitted private medical records and he has 
provided testimony before a Hearing Officer at the RO and 
before two Veterans Law Judges.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A total rating based upon individual unemployability due to 
service-connected disability is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


